DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species 2 (foot with a mobile instep system i.e. fig 2)), species 9 (foot has a metatarsal cap, calcaneal cap, and phalange cap (i.e. fig 14)), and species 12 (fixed ankle plate, metatarsal plate, and supporting plates (i.e. fig 8)) in the reply filed on 07/28/21 is acknowledged.  The traversal is on the ground(s) that the “same group (A) Figure 2 are separated from Figure 10, which are exactly the same configuration, without any variation”. Applicant argues figure 10 simply shows more details than figure 2. Similarly, Applicant argues figures 15 and 19 are the same, the only difference being that there is one more pin in one versus the other.  This is not found persuasive because the extra pin actually indicates that the embodiments are distinct (e.g. different by the presence of a pin). Further, the specification describes all these figures as being distinct, and different from one another. For example, Figure 2 is described as showing “a side view of another preferred configuration of the articulated orthopedic foot (100) with the instep subsystem (101) with a joint and the ankle subsystem (102) with the articulated calcaneal support (13)” whereas Figure 10 is described as showing “a side view of the articulated orthopedic foot (100) with a metatarsal damping elements (40) and a calcaneus damping elements (41).”. Notably, Figure 10 and Figure 2 show distinct embodiments: one which includes damping elements and one which doesn’t. Accordingly, these embodiments remain distinct, and remain a search burden on the Examiner. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 31-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/28/21.
Claims 31-32 include a mobile ankle system (not part of species 12)
Applicant’s further election of species 2 (the foot includes a fixed ankle, fixed ankle plates pivotally attached to the central pin and integrally secured to the fixed angle, and the instep subsystem is mobile including a mobile metatarsus integrally attached to the metatarsal plates, phalange pivotally attached to the mobile metatarsals via a phalangeal pin, a phalange damping means, a metatarsal plate pin, and phalangeal pin through which the phalangeal pin passes) and species 7 (the foot incudes only phalange, ankle, and metatarsal damping element) from the restriction requirement mailed 09/07/21.
The traversal of this election is made since the foot embodiments all share a single inventive characteristic, notably an “articulated orthopedic foot with impact absorption which minimizes the impact that occurs in each weight load cycle of the foot when walking or running, delivering a natural movement and stability for a user, which is adaptable to irregular surfaces”. This is not found persuasive since this supposed shared technological feature of the species is not present or common to any of the claims directed towards said species. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 31-32, 39, 41, 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/16/22.
Claims 36-37, 40, 42-43 are also believed to be withdrawn as being directed towards non-elected species 3 from the restriction requirement mailed 09/07/21 (a mobile ankle). Although they are not written with proper antecedent basis, they all refer to the “ankle damping element”, which as the Examiner best understands is a part of the mobile subsystem. 
Claim 33 is also withdrawn for being drawn to non-elected species 9 (assuming an “ankle cover” is referring to the “ankle cap” of the claims). 
Claim 46 is also withdrawn for depending from withdrawn claim 36.
Claims 47-48 are also withdrawn for depending from withdrawn claim 39.
Claims 49-50 are also withdrawn for depending from withdrawn claim 41.

Specification
The disclosure is objected to because of the following informalities: specification has errors throughout which should be fixed. For example, the specification recites “(41) Calcium damping elements” and “(42) Phantom damping elements”, “calcane angle”, “platen pin”, among other errors.  Review should be made by Applicant.
Further, the specification appears to have large swaths which are simply copied/pasted word for word in a row. For example, although the specification isn’t numbered, pages 8-9 appear to have identical paragraphs (without proper punctuation in the second copied paragraph) “a lower mobile ankle (12) is integrally attached.…” and “an upper mobile ankle (11) is integrally attached”. These two paragraphs are repeated at least three times on those two pages. 
Further, the specification states that the “calcaneus damping elements (41) have a lateral (C,C’) calcane angle” (sic) but Figure 22 shows angle C and C’ as being distinct and separate angles. It is unclear whether C and C’ are actually the same angle, but attempting to show a range the ankle might make (e.g. the ankle could be anywhere along that angle), or are these distinct elements. If so, how are the calcaneus damping elements (41) occupying both angles? Is it possible the two damping elements occupy different  angles but this is being improperly described? The specification, drawings, etc. all need to be clarified as this explanation in the specification and corresponding illustrations in the drawings do not coincide or make sense. 
There are similar problems with regards to the calcaneus damping elements (41) and their angles (D,D’). 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “phalange impact absorption means” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
the drawings show metatarsal damping elements 40 only in figure 10 and 13, with angle A only being shown in Figure 22 which doesn’t reference a damping element and has nothing else labeled. However, the angle A doesn’t appear to be pointing towards what could be described as metatarsal damping elements 43, since Figure 22 has them in a different location than those pictured in Figures 10/13. It is unclear if A or 40 s labeled correctly in the drawings. It looks like angle B might be the metatarsal damping element 40 angle but it isn’t known.
element 43 isn’t shown in the drawings 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 26-27, 29-30, 34-35, 38, 44 are objected to because of the following informalities: 
Claim 26 has grammatical errors in the following locations: 
“a phalange impact absorption means, which are located...”
“a metatarsal damping elements is located”
Claim 27 has grammatical errors at the following location: 
“a pair of support plates which are pivotally attached to the central pin and integrally with the calcaneus support”. 
Further, the claim refers to “the calcaneus support” when claim 26 refers to “a calcaneal support”. Consistently is required (if they are referring to the same thing).
Claim 29 has grammatical errors at the following location:
“a pair of fixed ankle plates, which are pivotally attached to the central pin and integrally with the ankle to increase…”
Claim 30 has grammatical errors at the following location:
“metatarsal plates comprises”
Claim 34 has grammatical errors at the following locations:
“the metatarsus damping elements have a metatarsal angle (A) with respect to the horizontal between 30 and 90” degrees. It appears the claim should state that the damping elements have an angle…between 30-90 degrees with respect to a horizontal plane.” 
“the calcaneus damping elements having a lateral calcaneus angle (C, C’) with respect to the vertical between -10-30” degrees. It appears the claim should state that the damping elements have an angle…between -10-30 degrees with respect to a vertically extending plane.” 
The claim also is objected to for the same reason as claim 33 above. 
Claim 35 is objected to for having grammatical errors similar to that of claims 33-34 (see above).
Claim 38 if objected to since the wording of the claim is confusing and appears to be out of order.
Claim 44 is objected to for grammatical errors at the following location:
“the coupling means is quick couplings, bolts, screws, glue, hooks, or mechanical locks”
Appropriate correction is required.

Further, the claims are objected for the following reasons: 
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
However, a claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n). 
Applicant’s sequence of claim numbering for claims 29, 39, 41, 45-50 are improper. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-29, 33-35, 38, 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 is indefinite for claiming the foot is for “delivering a natural movement” but it is unclear what “a natural movement” entails exactly. The specification doesn’t elucidate what this might be, and without being given any guidelines as regards what constitutes “a natural movement” and what doesn’t constitute a “natural movement” the boundaries of the claim cannot be determined.
Further, the claim is unclear for claiming the foot is adaptable to “irregular surfaces” but in the same way as it is unclear what “a natural movement” is (see above), it is unclear what “irregular surfaces” are. For example, does Applicant consider “carpet” to be an “irregular surface”? What about carpet made from a less common material? 
Further, the claim is unclear for claiming the mobile metatarsal is attached to “metatarsal plates” when it is unclear whether or not this is the same or different from the previously claimed “metatarsal plates” previously recited. 
Further, the claim is unclear for claiming the phalange is attached to “the mobile metatarsus” but it is unclear whether this is the same or different from the previously claimed “mobile metatarsal”. 
Further, the claim is unclear for claiming the impact absorption means gives “naturalness” to the foot. In the same way it was unclear what a “natural movement” is, it is unclear what it means to give “naturalness” to a foot. Does this mean the means makes the foot look more natural, walk more natural, feel more natural, etc. Further, what constitutes “normal”? 
Further, the claim is unclear for claiming “a calcaneal support, which is pivotally attached…this articulated orthopedic foot”. The entirety of the paragraph appears to be a run-on sentence and its meaning is difficult to determined.
Further, the claim is indefinite for having improper antecedent basis for “the impact and “the top”.
Further, the claim is unclear for claiming the coupling means is for attaching “a tibial prosthetic” to the foot, but it is unclear whether or not this “tibial prosthetic” is a part of the claim foot or not. 
Claim 27 is indefinite for referring to “the mechanical resistance” with improper antecedent basis.  
Further, the claim is unclear for claiming the attachments “increase the mechanical resistance of the articulated orthopedic foot” but it is unclear how a foot has “resistance”. It appears essential subject matter might be missing. 
Claim 28 is indefinite for claiming the ankle system is “fixed, forming a fixed ankle” when it is unclear what it means for an ankle to be “fixed”. For example, is it fixed in a specific location or in a specific position? Does it mean that the ankle is incapable of moving? What is a “fixed ankle”?
Claim 29 is indefinite for having improper antecedent basis for ‘the mechanical strength”. 
Claim 30 is indefinite for claiming the plates “comprises a metatarsal plate pin with a phalangeal pin, by which passes the phalangeal pin”.  It is unclear what this means, and what it means for the pin to be passing the pin “by” something. 
Further, the claim refers to “a phalangeal pin” with improper antecedent basis. 
The Examiner notes that the meaning of this claim is so obscure that even reading the specification can’t enlighten the Examiner to its meaning enough to apply prior art. 
Claims 34-35 are indefinite for claiming that the lateral calcaneus angle and rear calcaneus angle are both labeled C and C’, and D and D’, respectively. It is unclear how the claim states that one angle comprises two angles. 
Further, the claims are unclear for claiming the damping elements have “a metatarsal angle” and/or “a lateral calcaneus angle” and/or a “rear calcaneus angle” when it is unclear how a plurality of elements “have an angle”. For example, does it mean the elements have a longitudinal axis which is oriented at that specific angle, or that the elements form an angular shape at that angle, or something else? Further, it is unclear what the elements “lateral” and “rear” add to the angle. Do they impart the angle with respect to some sort of “rear calcaneus” or “lateral calcaneus” structures? It is unclear what this means. 
Claim 38 is indefinite for claiming “the phalange damping elements join in a flexible manner the mobile metatarsus with the phalange”. It is unclear whether the phalange damping elements join the mobile metatarsus to the phalange, or whether the damping elements join flexible to the mobile metatarsus (which has a phalange). 
Further, the claim is unclear for claiming “avoiding the separation between them” when it is unclear what has separation and what “them” is. 
Further, the claim is indefinite for referring to “the phalange damping elements” when it is unclear what these are referring to. There is improper antecedent basis for these in the claim and unclear whether this is attempting to refer back to the “phalange impact absorption means” or whether this is a new/distinct element. For the purposes of examination from a prior art perspective, these will be understood to mean the same thing.
Remaining claims are indefinite for depending on an indefinite claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(a) the metatarsal damping elements and calcaneus damping elements in claim 26
(b) coupling means in claims 26, 27
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, they are understood as being: 
(a): “a flexible material which is selected from: elastomer, viscoelastic or a type of flexible plastic, polyurethane, gum or rubber, or can also be compression springs, or mixtures between the different materials and damping elements”, “tensile springs”, or “flexible tensile materials”;
(b): “quick couplings, bolts, screws, glue, hooks, mechanical locks, or mechanical fastening means”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “phalange impact absorption means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The phrase isn’t even mentioned in the specification let alone having specific examples. 
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 26, 28, 34-35, 38, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longino (US 7819926 B1) in view of Robinson (US 4892554 A) and further in view of Geible (US 5913902 A).
Regarding claim 26 Longino discloses an articulated orthopedic foot (Figure 1a) with impact absorption that minimizes the impact that occurs in each weight load cycle of the foot when walking or running, delivering a natural movement and stability for a user, which is adaptable to irregular surfaces (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Longino discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See also the Abstract, which mentions articulations and elastomers) comprising:
a central pin (Figure 2a item 204);
an instep subsystem which comprises:
a mobile metatarsal (Figure 2a item 136);
a phalange pivotally attached to the mobile metatarsal (Figure 2a item 140) with an articulation (Figure 2a item 212);
a phalange impact absorption means which is located between the mobile metatarsal and the phalange (Figure 1a item 150) to cushion and give naturalness to the movement when the user uses the foot (this is stated as a “functional limitation” of the impact absorption means (see explanation above), which the means are understood to provide. See for example, Column 9 lines 44-46: the damping means comprises elastomer springs);
an ankle subsystem pivotally attached to the central pin (Figure 2a item 138), wherein a metatarsal damping element is located between the ankle subsystem and the instep subsystem (Figure 2a item 226);
a calcaneal support pivotally attached to the central pin (Figure 2a item 116), wherein a calcaneal damping element is located between the calcaneal support and the ankle subsystem (Figure 1a item 160) to absorb the impact when the user uses the foot (this is stated as a “functional limitation” of the damping element (see explanation above) which the damping elements are understood capable of performing. See Column 12 lines 49-50: heel damping means comprising elastomer); and
a coupling element located at the top of the ankle subsystem (Figure 2a item 104) for attaching a tibial prosthetic to the foot (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Longino was considered capable of performing the cited intended use. See also Column 15 lines 20-22),
but is silent with regards to the central pin and metatarsal being attached to two metatarsal plates,
and the articulation being a phalangeal pin,
and there being more than one calcaneal damping element, and 
the coupling element being a coupling means (as defined by the specification).
However, regarding claim 26, Robinson teaches a foot in which a central pin (Figure 1 item 60) connects to two metatarsal plates (Figure 4 items 88, 90), and a coupling means for coupling a foot to tibia can be a mechanical lock (Column 3 lines 59-60, 64-68). Longino and Robinson are involved in the same field of endeavor, namely prosthetic feet. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the foot of Longino so that there are two plates connected pivotally to the central pin such as is taught by Robinson so that the plates can provide some flexing movement relative to the main body section. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the coupling means of Longino to ensure it mechanically locked the foot to the tibia such as is taught by Robinson in order to ensure the foot doesn’t become disconnected from the tibia during use.
Further, regarding claim 26 Geible teaches a foot in which an articulated phalangeal element 16 has an articulation comprising a pin (Figure 1 item 48). Longino and Geible  are involved in the same field of endeavor, namely prosthetic feet. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the foot of the Longino Robinson Combination so that the articulation at the phalange is a pin instead of a pivoting leaf spring, since the simple substitution of one known element for another to obtain predictable results constitutes a supported prima facie case of obviousness under MPEP 2143(I)(B).
Further, regarding claim 26 the person of ordinary skill in the art at the time the invention was filed would have found it obvious to modify the single calcaneal damping element so that it comprised two damping elements since it has been held by the courts that the mere fact that a given structure is integral does not preclude its consisting of various elements, and that constructing a formerly integral structure in various portions involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. In this case, the separation of the single damping element 160 into two damping elements would have fallen within the grasp of the person of ordinary skill.
Regarding claim 28 the Longino Robinson Geible Combination teaches the foot of claim 26 substantially as is claimed,
wherein Longino further discloses the ankle subsystem is fixed forming a fixed ankle (Figure 2a shows the ankle subsystem being fixed).
Regarding claim 34 the Longino Robinson Geible Combination teaches the foot of claim 26 substantially as is claimed,
wherein, as is best understood, Longino further discloses the metatarsus damping elements have a metatarsal angle (A) with respect to the horizontal between 30-90 degrees (see Figures 2a-b: an angle made 30-90 degrees with the horizontal can be made to pass through the damping element 226), and 
the calcaneus damping elements have a lateral calcaneus angle (C, C’) with respect to the vertical between -10 and 30 degrees (see Figures 2a-2b: an angle made between -10 to 30 degrees from vertical could be made which passes through the damping element(s) 160). 
Regarding claim 35 the Longino Robinson Geible Combination teaches the foot of claim 26 substantially as is claimed,
wherein, as is best understood, Longino further discloses the calcaneus damping element(s) have a rear calcaneus angle (D, D’) with respect to the vertical between -10 and 30 degrees (see the explanation/rejection to claim 34 above).
Regarding claim 38 the Longino Robinson Geible Combination teaches the foot of claim 26 substantially as is claimed,
wherein Longino further discloses the phalange damping elements join in a flexible manner the mobile metatarsus with the phalange, avoiding separation between them (Figure 2a).
Regarding claim 44 the Longino Robinson Geible Combination teaches the foot of claim 36 substantially as is claimed,
wherein Robinson further teaches a coupling means for coupling a foot to tibia can be a mechanical lock (Column 3 lines 59-60, 64-68). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the coupling means of Longino to ensure it mechanically locked the foot to the tibia such as is taught by Robinson in order to ensure the foot doesn’t become disconnected from the tibia during use.

Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Longino Robinson and Geible as is applied above, further in view of Townsend et al. (US 20070213840 A1) hereinafter known as Townsend.
Regarding claim 27 the Longino Robinson Geible Combination teaches the foot of claim 26 substantially as is claimed,
but is silent with regards to the inclusion of a pair of support plates integrally attached to the calcaneus support through fastening means but pivotally attached to the central pin.
However, regarding claim 27 Townsend teaches a foot which comprises a pair of support plates (Figure 8, items 18, 20) that are integral with a calcaneus support (Figure 3 item 4) but which allow pivotal connection to a central connection (Figure 8 item 9 ([0066])) to increase the mechanical resistance of the foot (this is a functional limitation of the plates (see explanation in the rejection to claim 26 above) which the presence of plates inherently is able to perform, since plates will inherently provide increased mechanical resistance as compared to the absence of the plates). Longino and Townsend are involved in the same field of endeavor, namely prosthetic feet. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the foot of the Longino Robinson Geible Combination to utilize both metatarsal plates with integral support plates at the calcaneus as is taught by Townsend in order to provide the same benefit of relative flexibility of medial/lateral movement yet support that the plates of Robinson provide, but simply providing it throughout the structure of the entire foot.
Regarding claim 29 the Longino Robinson Geible Townsend Combination teaches the foot of claim 27 substantially as is claimed,
wherein Longino further discloses a pair of fixed ankle plates pivotally attached to the central pin and integrally with the ankle (Figures 9a-b show the ankle subsystem including two sides or plates which pivot relative to the central pin) to increase the mechanical strength of the foot (this is a “functional limitation”  (see explanation above) of the plates which plates are understood to be inherently able to perform, at least compared to an ankle which includes a flexible construct or the like).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        06/06/22